*446Opinion by
Kincheloe, J.
At the trial a sample of the colored cotton cloth was received in evidence as representative of certain of the items in question. The report of the Government analyst showed the average yarn number to be 80, the number of single threads per square inch to be 380, and the number of ounces per square yard to be 3.24. The collector was therefore instructed to reliquidate the entry in accordance with agreement of counsel and the analyst’s report. The claim under paragraph 924 was overruled.